 DOUGLAS COUNTY ELECTRICMEMBERSHIP CORP.559APPENDIX'.NOTICETO ALLEMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify you that:WE WILL, ifand when we resume operating a plant for the plating or polish-ing of metal,bargain on request with Metal Polishers,Butlers,Platers andHelpers International Union,Local 44, AFL-CIO, as the exclusive representa-tive of all employees in the appropriate unit consisting of all production andmaintenance employees employed at our Newark,New Jersey,plant, exclud-ing all office clerical employees,professional employees,guards, watchmen, andsupervisors,as defined in the NationalLaborRelations Act, as amended, andembody any understanding reached into a signed agreement.WE WILL create a preferential hiring list containing the names of all em-ployees laid off by usbetween April30 andJuly 1,1963, and notify the above-mentioned Union and all persons named on said list of the establishment thereof.WE WILL, ifand when we resume operations of a plant, a aforesaid, offerall the individuals whose names appear on the aforesaid preferential hiring,list,full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges previouslyenjoyed.WE WILL NOTinterfere with, restrain,or coerce our employees in the exerciseof their rights to self-organization,to form, join, or assist the above-named orany other labor organization,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorized by Section 8 (a) (3) of the NationalLaborRelations Act, as amended.All our employees are free to become, remain,or refrain from becomingor remaining,members of the above-named Union or any other labor organiza-tion,except that this right may be affected by an agreement in conformitywith Section 8(a)(3) of the NationalLaborRelations Act, as amended.ROYAL PLATING AND POLISHINGCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Employees may communicate directly with the Board's Regional Office; 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.-Douglas County Electric Membership CorporationandInter-national Brotherhood of ElectricalWorkers, AFL-CIO.CaseNo. 10-CA-5503.August 27,1964DECISION AND ORDEROn May 6, 1964, Trial Examiner Alba B. Martin issued his Decisionin the above-entitled proceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.148 NLRB No. 61. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent,Douglas County Electric Membership Corporation, Douglasville,Georgia, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.1We find that the Respondent's refusal to bargain with the Union on the ground that itscertificationwas invalid was violative of Section 8(a) (5) for an additional reason notspecifically referredto by the TrialExaminer.Although in its objections to the election,the Respondent alleged thatthe fivesupervisors"conducted and at all times, up to andincludingthe date ofthe election,furthered"the campaign of organizing the employees,it failed to submit any evidence indicating that the supervisors engaged in any such con-duct between July 15 and the date of the election, and the Regional Director accordinglyoverruled such objection.The Board,in order to prevent delay in election procedures, hasuniformly refused to direct a hearing on objections unless the party supplies specific evi-dence of conduct whichprima famewould warrant setting aside the election.O.E. Vanand -Storage,Inc,127NLRB 1537,enfd 297 F. 2d 74(C.A. 5) ;Orleans ManufacturingCompany,120 NLRB 630;The Mountain States Telephone and Telegraph Company,136NLRB 1612,enfd.310 F. 2d 478 (C.A. 10),cert. denied371 U.S. 875.As the Respondenthad an opportumty*to present evidence to, and to litigate before, the Regional Directorthe issue of the supervisors'participation in the campaign,and, as it did not avail itselfof such opportunity,its attempt to relitigate this issue before theTrialExaminer comestoo late.-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,heard before Trial Examiner Alba B.Martin at Atlanta,Georgia, onJanuary 8, 1964, arises out of Respondent's admitted refusal to recognize and bargainwith the Union certified by the Board in Case No. 10-RC-5581,herein called therepresentation case.The charge was filed October 17, 1963, the complaint was issuedNovember 6, 1963, and the answer was filed on November 15, 1963. After thehearing1Respondent filed a brief,which has been duly considered.Upon such con-'Upon an orderto show cause,after thehearing,by stipulation,the parties agreed tothe receiptin evidence of certainadditional exhibits.These documents are hereby re-ceived in evidence,and are numberedas follows: The OrderTo Show Cause Is TrialExaminer'sExhibit No. 1.The Stipulation Is Joint Exhibit No. 30Letter Horn toFields, dated August 21,1963, is JointExhibit No. 29.Affidavitof Ralph Lawler isJoint Exhibit No. 13a.Affidavitof Roy Lawyer Is Joint Exhibit No.13b.July IT, 1963,memorandum from Harper"To the Employees..."is Joint Exhibit No. 13c.Two-pagenotice "To All Employees..."signed by Harper and with sample ballot on second page,is Joint Exhibit No. 13d.These documents have been placed in the original exhibit file. DOUGLAS COUNTYELECTRIC MEMBERSHIP CORP.561sideration and upon the entire record in this case and in the related representationcase, Case No. 10-RC-5581, of which I take official notice and most of which wasreceived into the record herein, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT .Respondent, a Georgia corporation with its principal office and place of businessinDouglasville, Georgia, is engaged in thee distribution and sale of electric power.During the calendar year prior to the issuance of the complaint, which period wasrepresentative of all timesmaterial herein, Respondent purchased and receivedproducts valued in excess of $50,000 directly from points located outside the State ofGeorgia.During the same period, Respondent's gross volume of business was inexcess of $250,000.Respondent is, and has been at all times material herein, engagedin commerce within the meaning of Section 2(6) and (7) of the Act .2II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Worker, AFL-CIO, the Charging Partyherein and the petitioner in the representation case-herein referred to as theUnion-is a labor organization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The General Counsel's affirmative caseUpon a petition for certification in the representation case, the Board's RegionalDirector, after hearing, on June 20, 1963, directed an election in a unit of employeeshe found to be an appropriate unit, consisting of:All servicemen, construction or pole line crews, right-of-way crews, includingthe foremen, the stock clerk, and the janitor employed by the Employer, butexcluding all office clerical employees, the work-order clerk, professionalemployees, guards, and supervisors as defined in the Act.In his Decision and Direction of Election the Regional Director included the fiveforemen in the appropriate unit and permitted them to vote in the election.Theface of his Decision shows that he exhaustively reviewed the evidence put beforehim at the hearing and thereupon concluded that the five foremen were not super-visors as defined in the Act. I shall refer to them as the five men.On July 19, 1963, in an election by secret ballot conducted under the supervisionof the Regional Director, of approximately 21 eligible voters, 15 cast valid votesfor, and 1 cast a ballot against the Union, and the 5 men cast challenged ballots.The challenges not' being sufficient in number to affect the results of the election,on August 9, 1963, the Regional Director certified the Union as the exclusive rep-resentative of all the employees in the appropriate unit for the purposes of collectivebargainingOn October 3, 1963, in a letter to Respondent the Union "officially" requested theCompany to set a date for the starting of collective-bargaining negotiations.Thisletter referred to two earlier letters on the same subject, one of August 13 from theUnion to Respondent, and Respondent's reply of August 15.These earlier lettersare not in evidence.On the following day, October 4, the Union's attorney wroteRespondent, modifying the October 3 letter by stating in substance that as thestatus of the five men was in dispute, the Union was at this time demanding tobargain only for the others in the certified unit, for those not in dispute.Therecord contains no answer to either of these letters. I conclude upon the entire recordthat Respondent did not reply to either of them.On December 10 the Union sent a telegram to Respondent reading as follows-This is a formal request in accordance with our recent letter for a meeting forthe purpose of negotiating labor agreements between your firm and the IBEWin accordance with recent N.L.R.B. certification and decision.Please adviseby wire dates convenient to Co-op.2 The Act herein refers to the National Labor Relations Act, as amended, 29 U.S.C. 151,et seq.760-577-65-vol 148-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated December 12, Respondent replied as follows:This will acknowledge receipt of your telegram of December 10, 1963,requesting that this Corporation meet with you for the purpose of negotiatinga contract concerning certain employees of the Corporation.It is the contention of this Corporation that the organization of certain ofour employees by your Union was instigated, furthered and effectuated by theCorporation's supervisory employees.Therefore, any certification by the Na-tionalLabor Relations Board of your Union as bargaining agent for theseemployees is invalid since the election on which it is based could not and didnot represent the uncoerced desires of a majority of the employees involvedMoreover, the Corporation would be subjecting itself to an unfair labor practicecharge if it should recognize and bargain with a Labor Organization dominatedin its formation and administration by the supervisory employees of theCorporation.For the reasons stated above, we respectfully decline to meet with you asrequested in your telegram.Earlier, prior to the election,Respondent had also refused to recognize and bargainwith the Union, but for allegedly different reasons.On May 13, 1963, the Unionwrote Respondent as follows:This is to advise that a majority of your employees have authorized the Inter-national Brotherhood of ElectricalWorkers to represent them in collectivebargaining in regards to wages, hours of work and other conditions of employ-ment. I respectfully request the Co-op to recognize the International Brother-hood of Electrical Workers as the exclusive bargaining agent for these employeesand will appreciate you advising me immediately.I also respectfully request that all conditions, benefits, etc., which these em-ployees now received from the Co-op be held in a status quo position and anyadverse action taken against any employee on account of this authorization willbe handled by the agency of the Federal Government authorized to handle suchmatters.I will appreciate hearing from you by return mail.On May 14 Respondent replied as follows:This will acknowledge your letter of May 13 where you claim to representa majority of our outside employees.We do not believe these employees wantyou to represent them.We will not recognize you as a bargaining agent unlessand until you are certified by the National Labor Relations Board after asecret election.For your information this Coop originated in 1936, one of the first coopsin Georgia.Our directors and officers are leaders in the counties in which weserve.We have been able to bring electric power to people who had neverbeen served by the private power companies, whom your union represents.We want you to know that our Board of Directors has constantly workedto give higher wages to our employees, along with the finest working conditionsin this part of the country.Our wages are now the highest in Douglas County.We have a liberal vacation plan; hospitalization and major medical coveraeelargely paid for by the coop; life insurance; holidays; a fine pension programwhich the coop largely finances; stand-by pay; cumulative sick leave; and lastbut not least, rainy day pay.You will see that our Board of Directors has gonethe limit in being fair to the employees.You surely have nothing to offer the em-ployees of this coop.Our employees do not need a union to get fair treatment.As I have stated above, we will not recognize your union as you request.From Respondent's May 14 response to the Union's initial request to bargain, it ap-pears that Respondent then had great reluctance to bargain with the Union.B.Respondent's defense1. In substance Respondent sought to defend its admitted refusal to recognizeand bargain with the Union for the certified unit on the ground that the questionof the participation of the five men in the organizing of Respondent's employeeswas not litigated in the representation case and therefore should be litigated in thiscomplaint case.At thehearing before me Respondent sought, unsuccessfully, tointroduce testimony designed to show that the five men in fact instigated and promotedthe organizing efforts.The record in the representation case proves that in fact(contrary to Respondent'scontention)this issue was sufficiently and properly litigated in the representation case DOUGLAS COUNTY ELECTRIC MEMBERSHIP CORP.563In fact this was the most litigated representation case that has come to my attention:The Region conducted two hearings, issued three decisions, and some four timesRespondent filed and twice the Union filed, with the Board, requests for reviewof regional action or motions for reconsideration; the Board on each occasion denyingthe request for review on the ground that it raised no substantial issues warrantingreview.The Board's Rules and Regulations, Section 102.67(f), provide in pertinentpart that,Failure to request review shall preclude such parties from relitigating, in anyrelated subsequent unfair labor practice proceeding, any issue which was, orcould have been, raised in the representation proceeding.Denial of a requc>_for a review shall constitute an affirmance of the regional director's action whichshall also preclude relitigating any such issues in any related subsequent unfairlabor practice proceeding.The issue Respondent now seeks to rehtigate was first raised before the RegionalDirector in Respondent's motion to dismiss petition dated June 4, 1963, whereinRespondent contended that the organization of Respondent's employees was con-ceived and executed by the five men who were supervisors within the meaning of theAct, that they secured the "showing of interest" at a meeting of employees at whichthe alleged supervisors were present and participating.The Regional Director deter-mined the issue in his original Decision and Direction of Election with his finding,that at the time of these alleged activities the five men were not in fact supervisorswithin the meaning of Act. In its request for reviewfiled with the Board theRespondent urged that the Board reverse the Regional Director's holding as to thefive men and remand the issue to the Regional Director for a redetermination ofRespondent's motion to dismiss previously filed with the Regional Director, whichmotion, Respondent told the Board, urged dismissal of the petition on the grounds thatsupervisors secured the showing of interest.The Board denied the request for reviewon the ground that it raised no substantial issue warranting review.Thereupon, on July 15, 4 days before election was to be held, Respondent movedthe Regional Director to reopen the record on the ground that a written statementof the duties, responsibilities, and authority of the five men "presented" that day byRespondent to the five men and to each employee who worked under said men, insubstance, proved - that the men were supervisors within the meaning of the Act.Respondent's motion also urged that to permit the five men to vote in the electionwould "create an atmosphere of fear and coercion which would render the electionnull and void."Respondent ended the document by moving that the record bereopened "in order that the appropriate unit in this case may be amended to conformto the National Labor Relations Act."Respondent attached to its motion a copyof the document it had given its foremen and employees.In its objections to the election dated July 25, Respondent urged that the electionbe set aside because the five men were permitted to vote; that because of Respondent'swritten notification employees knew the men "held supervisory status"; because theRegional Director conducted the election knowing that employees had been notifiedof this supervisory status; because the union organizing campaign was conceived,instigated, and conducted by the five men; because the Regional Director should haveknown that "such an atmosphere of domination and coercion prevailed due to the par-ticipation of the five supervisors in the voting procedure that a fair and impartialelection was an impossibility; and because the Union first appointed one of the fiveforemen as its observer at the election, but upon protest of the Employer and advice ofthe Board agent in charge of the election, withdrew him and appointed someone else.The Union filed its opposition to Respondent's objections to the election, whichopposition and its attachments the Regional Director had before him when hemade his ruling.To its opposition the Union attached affidavits of two of the fivemen, and a notice to all employees which showed that Respondent was opposed to theUnion.The two affidavits, dated July 29, 1963, stated in pertinent part:I have no desire at present time to be classified as a supervisor, especially with-out any raise in pay and other benefits, as I realize that under the circumstancesImight loose fsicl the protection of the National Labor Relations Act by beingforced to leave the status of "employee."The attached notice "To All Employees of Douglas County Electric MembershipCorporation" stated as follows:As you know, the International Brotherhood of Electrical Workers demandedthat this company recognize this union as the bargaining agent for all ouremployees.We have refused to recognize this union until an election is con- 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDducted by the National Labor Relations Board at which time each of you willbe given an opportunity to vote as to whether or not you want to turn overyour job and your future to this union.The National Labor Relations Board has, at our request set an election onthis matter,the details of which are as follows:1.Date-July 19, 1963.2.Time-4.00 P.M. to 4:30 P.M.3.Place-Meeting room at our office4.Those eligible to vote-Servicemen,construction or pole line crews,right-of-way crews, including the foremen,stock clerk,and janitor onthe payroll as of June 14, 1963.At the time of this election,you will have a very important decision to makefor yourself and your family.Here are some things I would like you to thinkabout before voting in this election:A. Union dues,fines and special assessments-Youhave your job- now with-out having to pay anybody any dues, fines or special assessments.Why paysomeone to continue on your job?B.Don't be a guineapig-There are forty-one electric membership co-opsin the State of Georgia and none of them have a union of any type.Why shouldwe take this risk?C. Strikes andviolence-Unions bring strikes and violence.Why run thisrisk?We all have obligations that we have to meet regularly such as house notes,automobile notes, etc.Why run the risk of losing this with a strike?,I hope that you will discuss this matter with your family and your friendsand decide what you are going to do.I urge you to think about this veryseriously and vote "NO"and against the union at the time of the election.Sincerely,(S)Ralph L.Harper,RALPH L. HARPER,Manager.-------------------------------------------------------------------Do you wish to be represented by the International Brotherhood of ElectricalWorkers?YESNOThus as he was weighing Respondent's objections, the Regional Director also hadevidence before him from the Union that-at least two of the five men were interestedin a raise in pay for themselves and remaining under the Act as an "employee."Healso had evidence,the notice"To All Employees,"that Respondent was opposed to theUnion and had advised employees to vote against the Union in the election.Regional Director's Supplementary Decision and Certification of Representativesshows on its face that the Regional Director considered Respondent's objections andoverruled them.3aI rejected Respondent's offer of proof that the Regional Director never talked to thefive men and therefore never investigated Respondent's objections to the electionWhatpersons the Regional Director talked to was a matter within his sound administrativediscretion.his duty to investigate did not require,useless activity where, as here, hehad sufficient information to reach the correct decision.At the hearing Respondentaccused the Regional Office of'collaborating with the Union in-trying,to organize Respond- DOUGLAS COUNTY ELECTRIC MEMBERSHIP CORP.565Respondent's request for review filed with the Board said,inter alia,the "Em-ployer's contention is, basically, that the election was rendered invalid by theatmosphere of supervisory coercion and intervention which prevailed during theelection."The Board denied the request for review.Respondent then moved that the Board reconsider its denial, urging that theparticipation of five supervisors in the election created a very substantial issuewarranting review in that there was undue supervisory influence, at the time the votewas cast.The Board denied the motion for reconsideration.Pursuant to the Respondent's motion, and over the Union's objection, on August 20the Regional Director reopened the record to take evidence "with respect to theauthority conferred upon the foremen on July 15, 1963, or thereafter . . . . Suchaction does not constitute a reconsideration of the Decision and Direction of Electionissued on June 20, 1963, but has the sole purpose of determining whether the foremenare now supervisors within the statutory meaning and, if so, of appropriately amend-ing the description of the bargaining unit heretofore found to be appropriate."Respondent never objected to or took exception to or requested review of this scopeof this reopened hearing, and therefore under Section 102.67(f) of the Board Rules.waived any claim of a right to relitigate the status of the five foremen-employees asof the beginning of the organizing movement and up to July 15. The Union objectedto any reopening and requested the Board to review the order reopening.The Boarddenied the request.Following the reopened hearing and upon the basis of the record made therein,in his Second Supplemental Decision and Order dated September 25, the RegionalDirector found that on and after July 15, 1963, the five men were supervisors asdefined in the Act and amended his earlier unit finding by removing the five menfrom the appropriate unit.The Regional Director pointed out that the Em-ployer'smanager testified that four items of authority and duties set forth in theEmployer's July 15 statement of responsibilities and duties of the five men werenew as of that date. The Board denied the Union's request for review of theRegional Director's action and also of the Union's motion that the Board reconsiderits own denial.2.Respondent contends in substance that it has been deprived of procedural dueprocess because it has never had a hearing on the part played by the five foremenin the employees' union activities between July 15 and the election, which occurredJuly 19, and since then.At the hearing before me Respondent offered, unsuccess-fully, to prove that after July 15 the five foremen supervisors attended union meet-ings during which the question of a strike was discussed and urged employees toparticipate in the Union and vote for the Union.A third hearing in the representa-tion case would have been to bring forth evidence upon which the Regional Direc-tor, acting for the Board, could reach a just solution of the issues.The recordin the representation case shows that the Regional Director had enough evidence be-fore him without a hearing, to perform his duty properly.As I stated above this was a much-litigated representation case.During fiscalyear 1963, which ended just before the election in the representation case was con-ducted July 19, the Board through its agents conducted 7,141 elections?Duringthe same period it held formal hearings in 2,418 representation cases.5 In the faceof this caseload the Regional Director exercised his discretion wisely in limitingthe representation case herein to two hearings.The real question before the Regional Director in his consideration of the activitiesof the five foremen after they became supervisors on July 15 was notwhattheydid but whether they usedtheir authority from Respondentto coerce the employeesto join and assist the Union.The question was whether the five foremen were un-ent, and in Its brief Respondent accused the Regional Director of arbitrary action in hisdisposition of Respondent's objections to the election.To permit an attack upon themotives of the Regional Director and other officers of the Regional Office is precluded bythe line of decisions prohibiting inquiry into the mental processes of administrativeofficials in discharging their official functions.See, e.g.,Morgan v. United States,304U.S. 1, 18;N.L.R.B. v. Donnelly Garment Company,330 U.S. 219, 229-230;Chicago B & 0By. v. Babcock,240 U.S. 585, 593 ;Willapoint Oysters v. Ewing,174 F. 2d 676, 696(C.A. 9), cert. denied 338 U.S. 860 ;N.L.R.B. v. Air Associates, Inc.,121 F. 2d 586, 590-591 (C.A.2) ; Bethlehem Steel Company v. N.L.R.B.,120 F. 2d 641, 653 (C.A.D.C.), andthe cases there cited in footnotes 27 and 28.4 See the Board's Twenty-eighth Annual Report, of which I take official notice, page 175,appendix A, table 11.5Idem,page 164, table 3. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDdertaking to help Respondent get a union ofitschoice or were trying to help them-selves and the employees to get a union oftheirchoice.The record before theRegional Director showed that when the "showing of interest" was acquired, and atall times prior to July 15, the foremen were not supervisors within the meaning ofthe Act but were employees free to engage in union activities as much as theywished.The record before the Regional Director showed that the five foremenbecame supervisors on July 15, as a result of a written statement of their authorityissued that day by Respondent.The Regional Director knew, therefore, that anyunion activity of the foremen prior to July 15 was in an effort to improve theirown and other employees' wages, hours, and working conditions.The Regional Director knew administratively from the notice "To All Employees"quoted in full above, which on its face showed that it was a preelection effort byRespondent to influence the employees against the Union, that the Company wasopposed to the Union.From this document the employees, as well as the RegionalDirector, knew that the Company was not in favor of the Union, and that if in factthe five foremen were "pushing for" the Union, they were doing so on their own andnot as company agents.The Regional Director would have known administrativelytherefore, that there was no issue before him of company coercion of employeesthrough any activity of the foremen.Had the Respondent's real concern been to be certain that Respondent's super-visory authority not be used to coerce the employees, it could have informed theemployees in writing or verbally that the foremen were not speaking for the Com-pany in any union activity in which they were engaging.eAlso it could have dis-ciplined the foremen in some way for acting contrary to its policies. In the absenceof any proof to the contrary, I conclude that Respondent never took either of thesesteps and never informed the Regional Director that it had taken either step.From their vast experience the Regional Director and his staff must have knownthat in a situation where only one union is involved it would be highly unlikely forthe Employer to be in favor of the organization of its employees; he would haveknown also that a company which protests so often to the Region and the Board,when there is only one union involved, it is not trying to sponsor or assist the Unionor coerce the employees into joining it.Therefore the Regional Director wouldhave known administratively upon the facts before him in the representation casethat even after the foremen became supervisors on July 15 any union activities theyengaged in were on behalf of themselves and the employees and not on behalf ofthe Employer.Hence no hearing was necessary or called for on the question ofwhether they engaged in union activity after July 15, and if so what activity.At the hearing before me Respondent's attorney stated that the five foremen re-fused to give Respondent's attorney affidavits concerning the organizational events.This was additional indication that the foremen considered their interests and theCompany's, on the subject of the Union, to be diverse.Additional indication ofthis diversity is the alleged fact stated by Respondent's attorney at the hearing hereinthat one of the five foremen had threatened to call a strike. In threatening a strikea supervisor is not likely to be executing company policy.Respondent had no absolute right to a hearing on the question of the foremen'sparticipation in the self-organizational activities of the employees where, as here,such a hearing would have yielded no information necessary to the Regional Direc-tor in his proper handling of the representation case but would have served only todelay further the beginning of collective bargaining?Respondent contends in substance that the certification was invalid and unlawfuland should be withdrawn because of the activities of the foremen.Even if, -contraryto the proof before the Regional -Director, the foremen in their organizational6 CfHadley Manufacturing Corp,106 NLRB 620;Talladega Cotton Factory, Inc,91 NLRB 4704The Board determines the validity of a Union's showing of interest by an administra-tive investigationThe Board refuses to permit in the representation proceeding thelitigation of allegations that authorization cards have been procured by fraud, misrepre-sentation, or coercion or that they had been revoked or that they are staleAlso, alleca-tions of supervisory participation in, or influence upon, a union's solicitation of a showingof interest, are not entertained by the Board in representation proceedings, but are in-vestigated only administrativelySeeCeorgsa Kraft Compaivy,120 NLRB 806 ;SpartanDepartment Stores,140 NLRB 608, footnote 2,The Deversey Corporation,139 NLRB572Such practice covers the present situationThe Board's complaint case proceduresprovide a forum for the litigation of any issue of company domination or interference withthe formation or administration of the Union, and for appropriate remedyUp to thetime of the hearing herein no 8(a)(2) charge had been filed. DOUGLAS COUNTY ELECTRICMEMBERSHIP CORP.567activities after they became supervisors were working in the interest of the Employer,the latter cannot be permitted to profit by its own wrongdoing.To withdraw thecertification and set aside the election at the behest of the Respondent because one ormore supervisors were active in employee-organizational activities would permit Re-spondent to avoid forever a valid election by slipping a few supervisors into everyself-organizational effort of the employees.To permit Respondent to take advantageof its own unfair labor practices would encourage it to indulge in other unfair laborpractices and thus would not effectuate the policies of the Act.To permit it toconvert employee leaders of an organizational campaign into supervisors shortly be-fore the election and then get the election set aside on the ground that these ex-employee leaders were coercing the employees, would deprive the employees whovoted overwhelmingly for the Union of the justice they are entitled to.Thus I do notrecommend that the certification be withdrawn or the election set aside.C. ConclusionsUpon the above considerations and the entire record in the representation caseand the complaint case, I believe and find that in his handling of the representationcase the Regional Director has given Respondent due process of law; that the questionof the participation of the five foremen in the organizing of the employees wassufficiently litigated in the representation case to permit the proper and expeditioushandling of that case; that to hold a third hearing would result in unnecessarilydelaying the resolution of the complaint case and would further resultin an un-warranted expenditure of Government funds.The law is settled that the issues raised and determined in the prior representa-tion case may not be relitigated in the complaint proceeding.Pittsburgh Plate GlassCompany v. N.L.R.B.,313 U.S. 146, 157-158;N.L.R.B. v. American Steel BuckCorp.,227 F. 2d 927, 929 (C.A.2); N.L.R.B. v. Botany Worsted Mills,133 F. 2d876, 882 (C.A.3); N.L.R.B. v. West Kentucky Coal Company,152 F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S. 866;Quaker City Life Insurance Company,138NLRB 61. It is equally clear that as a Trial Examiner of the Board, I am boundby the Board's earlier unit determinations and the certification.N.L R.B. v. WestKentucky Coal Company,152 F. 2d at 201;Air Control Products of St. Petersburg,Inc.,139 NLRB 413;Esquire, Inc. (Coronet Instructional Films Division),109 NLRB530, 539, enfd. 222 F. 2d 253 (C.A. 7).Accordingly, on the basis of the Board's prior determinations in the representationcase, I find and conclude that at all times material herein the Union has been andnow is the certified collective-bargaining representative of Respondent's employeesin the appropriate unit hereinbefore described.I further find and conclude thatRespondent has, at leastsinceOctober 4, 1963, refused to bargain collectively withthe Union as the exclusive representative of its employees in the appropriate unit;and that Respondent by such refusal has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE LABOR PRACTICE UPON COMMERCERespondent's refusal to bargain as set forth in section III, above, occurring inconnection with the operations of Respondent set forth in section I, above, has aclose, intimate, and substantial relation to trade, traffic and commerce among theseveral States, and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Having found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, I will recommend that it ceaseand desist therefrom and (adopting the language prescribed by the Supreme CourtinNL.R.B. v. Express Publishing Co.,312 U.S. 426, 439) from "in any mannerinterfering with the efforts of the [Union] to bargain collectively with [Respondent]."I will further recommend that Respondent take certain affirmative action in order toeffectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thisand the representation case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act2.All servicemen, construction or pole line crews, right-of-way crews, the stockclerk, and the janitor employed by Respondent, but excluding all foremen, all officeclericalemployees, the work-order clerk, professional employees, guards. andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining. 568DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Union,since the date of its certification,August 9, 1963,has been and nowis the exclusive representative of all employees in the aforesaid appropriate unit forpurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing,on and since October 4,1963, to bargain collectively with the Unionas the representative of the above employees,Respondent has engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Sec-tion8(a)(5) and(1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case,I recommend that Respondent,Douglas CountyElectricMembership Corporation,itsofficers,agents, successors and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with International Brotherhood of Elec-tricalWorkers,AFL-CIO, as the exclusive representative of the employees in thefollowing appropriate unit:All servicemen,construction or pole line crews,right-of-way crews, the stockclerk, and the janitor employed by the Respondent,but excluding all foremen,alloffice clerical employees,thework-order clerk, professional employees,guards, and supervisors as defined in the Act.(b) In any manner interfering with the efforts of the above-named Union to bar-gain collectively with the above-named Company on behalf of the employees inthe above-described unit 82.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request,bargain collectively with the above-named Union as the exclu-sive representative of all employees in the appropriate unit, and embody in a signedagreement or agreements any understandings reached.(b) Post at its Douglasville office, copies of the attached notice marked "Ap-pendix."9Copies of such notice, to be furnished by the Regional Director forRegion 10,shall, after being signed by an authorized representative of the Respond-ent, be posted immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that such notices are not altered,defaced, or coveredby any other material.(c)Notify the said Regional Director,inwriting,within 20 days of the dateof the receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith.ioUpon the entire record in the instant case and the representation case, and uponthe above considerations,it is further recommended that the General Counsel'smotion for judgment on the pleadings, upon which judgment was reserved at thehearing, be granted.8 As noted in the section of this Decision entitled"The Remedy,"the language of para-graph 1(b) of the Recommended Order follows that prescribed by the Supreme Court intheExpresscase,swpra,at 4399 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"in the noticeIn the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals, the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order"shall be substituted for the words"a Decisionand Order"10 In the event this Recommended Order be adopted by the Board,this provision shallbemodified to read:"Notify the Regional Director for Region 10, in writing,within10 days from the date of this Order,what steps the Respondent has taken to complyherewith."'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we notify our employees that:WE WILL NOT refuse to bargain collectively with International Brotherhoodof ElectricalWorkers,AFL-CIO,as the exclusive representative of the em-ployees in the bargaining unit described below. THE KROGER CO.569WE WILL NOTin any manner interferewith the efforts of International Broth-erhood of Electrical Workers, AFL-CIO, to bargain collectively as the exclu-sive, representative of the employees in the bargaining unit described below.WE WILL, upon request, bargain with International Brotherhood of ElectricalWorkers, AFL-CIO, as the exclusive representative of all the employees in thebargaining unit described below with respect to rates of pay, wages, hours ofemployment, and others terms and conditions of employment, and, if an un-derstanding is reached, embody such an understanding in a signed agreement.The bargaining unit is:All servicemen, construction or pole line crews, right-of-way crews,the stock clerk, and the janitor employed by the Company, but excludingall foremen, all office clerical employees, the work-order clerk, profes-sional employees, guards, and supervisors as defined in the Act.DOUGLAS COUNTY ELECTRIC MEMBERSHIP CORPORATION,Employer.Dated-------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning thisnotice or compliance with its provisions.The Kroger Co., EmployerandAllen Alsip,PetitionerandRe-tailClerks Union, Locals 1550, 1540, 1504, 1460, 1453, and 98 ofthe Retail ClerksInternationalAssociation, AFL-CIO, Unions.Case No. 13-RD-494.August 27, 1964DECISION AND ORDERUpon a petition and an amended petition duly filed under Sec-tion 9(c) of the National Labor Relations Act, a hearing was heldbefore Hearing Officer Albert Kleen.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons statedbelow :The Petitioner seeks to decertify the above-named Unions in asingle-employer unit consisting of certain employees employed in allof the Employer's stores located in the Chicago metropolitan district.148 NLRB No. 69.